Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application 17/140,885 dated 1/4/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 7, 8,  rejected under 35 U.S.C. 103(a) as being unpatentable over Steinberg et al (U.S. Patent Pub. No. 2020/0405399, hereafter referred Steinberg) in view of Barth Jr. et al (U.S. Patent Pub. No. 2014/0044333, hereafter referred to as Barth).

Regarding Claim 1, Steinberg teaches a method of registering medical scan data of a patient to intraoperative image data of a scene including the patient, the method (paragraph 242, Steinberg) comprising: 
determining one or more characteristics of the intraoperative image data (paragraph 230, paragraph 231, Steinberg teaches the 3D images are taken earlier.); 
registering the preoperative image data to the first portion of the intraoperative image data (paragraph 139, paragraph 245, paragraph 246, paragraph 247, Steinberg teaches registering the images on 2D images with 3D data set.).
Steinberg does not explicitly disclose based on the determined one or more characteristics, determining that 
(a) a first portion of the intraoperative image data corresponds to a first type of anatomy the patient and 
(b) a second portion of the intraoperative image data corresponds to a second type of anatomy of the patient, wherein the first type of anatomy corresponds to the medical scan data.
Barth is in the same field of art of medical imaging and preoperative image registration. Further, Barth teaches based on the determined one or more characteristics (paragraph 35, Barth teaches capturing different images and registering the images together.), determining that 
(a) a first portion of the intraoperative image data corresponds to a first type of anatomy the patient (paragraph 35, paragraph 36, Barth teaches registering different parts of the images.) and 
(b) a second portion of the intraoperative image data corresponds to a second type of anatomy of the patient, wherein the first type of anatomy corresponds to the medical scan data (paragraph 35, paragraph 36, paragraph 42, Barth teaches different parts of the second image are registered to body of the patient.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg by incorporating the image registration that is taught by Barth, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and then performs image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an unmet need for registration of intraoperative surface images with preoperative volumetric images as an alternative to wire localization to reduce positive margins and minimize amount of tissue removed (paragraph 16, Barth).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Steinberg in view of Barth discloses wherein the preoperative image data is computerized tomography (CT) scan data (paragraph 292, Steinberg).  

In regards to Claim 3, Steinberg in view of Barth discloses wherein the first type of anatomy is bone (paragraph 292, Steinberg).  

In regards to Claim 4, Steinberg in view of Barth discloses wherein registering the preoperative image data to the first portion of the intraoperative image data includes utilizing a registration algorithm to compute a registration transform between the preoperative image data and the first portion of the intraoperative image data (paragraph 31-paragraph 36, paragraph 42, Barth teaches registering different images together to the body of the patient.); and adjusting the registration algorithm based on the determined one or more characteristics (paragraph 31-paragraph 37, Barth teaches the registration may require translation or rotation of the image.).  

In regards to Claim 7, Steinberg in view of Barth discloses wherein the one or more characteristics include at least one of color information, angular information, and specular information (paragraph 483, Steinberg).  

In regards to Claim 8, Steinberg in view of Barth discloses wherein the one or more characteristics include at least one of hue, saturation, and value information (paragraph 38, Barth).
  
In regards to Claim 11, Steinberg in view of Barth discloses generating a three-dimensional (3D) image of the scene based on the intraoperative image data (paragraph 66-paragraph 70, Steinberg); and displaying the medical scan data over the first type of anatomy in the 3D image of the scene (paragraph 66-paragaph 70, Steinberg).  

	
Regarding Claim 12, Steinberg teaches a mediated-reality system, comprising: 
a camera array including a plurality of cameras configured to capture intraoperative image data of a scene including a patient (paragraph 242, Steinberg); 
an input controller configured to control a position and orientation of a virtual perspective of the scene (paragraph 231, Steinberg teaches a system that captures input from the user to for the interface of the patient image); 
a processing device communicatively coupled to the camera array and the input controller (paragraph 230, paragraph 231, paragraph 336, Steinberg teaches the 3D images are taken earlier.), wherein the processing device is configured to synthesize a virtual image corresponding to the virtual perspective based on the intraoperative image data (paragraph 230, paragraph 231, paragraph 336, Steinberg teaches the 3D images are taken earlier.); 
receive medical scan data of the patient (paragraph 336, paragraph 360-paragraph 362, Steinberg); 
determine one or more characteristics of the intraoperative image data (paragraph 230, paragraph 231, Steinberg teaches the 3D images are taken earlier.);
register the preoperative image data to the first portion of the intraoperative image data (paragraph 139, paragraph 245, paragraph 246, paragraph 247, Steinberg teaches registering the images on 2D images with 3D data set.); and 
overlay the medical scan data over the first type of anatomy in the virtual image (paragraph 103, Steinberg teaches overlaying the 2d images with 3D image data.).
Steinberg does not explicitly disclose based on the determined one or more characteristics, determine that 
(a) a first portion of the intraoperative image data corresponds to a first type of anatomy the patient and 
(b) a second portion of the intraoperative image data corresponds to a second type of anatomy of the patient, wherein the first type of anatomy corresponds to the medical scan data.
Barth is in the same field of art of medical imaging and preoperative image registration. Further, Barth teaches based on the determined one or more characteristics (paragraph 35, Barth teaches capturing different images and registering the images together.), determining that 
(a) a first portion of the intraoperative image data corresponds to a first type of anatomy the patient (paragraph 35, paragraph 36, Barth teaches registering different parts of the images.) and 
(b) a second portion of the intraoperative image data corresponds to a second type of anatomy of the patient, wherein the first type of anatomy corresponds to the medical scan data (paragraph 35, paragraph 36, paragraph 42, Barth teaches different parts of the second image are registered to body of the patient.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg by incorporating the image registration that is taught by Barth, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and then performs image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an unmet need for registration of intraoperative surface images with preoperative volumetric images as an alternative to wire localization to reduce positive margins and minimize amount of tissue removed (paragraph 16, Barth).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 13, Steinberg in view of Barth discloses wherein the scene is a surgical scene, wherein the first type of anatomy is a spine of the patient, and wherein the medical scan data is computerized tomography (CT) scan data (paragraph 292, Steinberg).  

Claims 9, 10, 14, 17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steinberg et al (U.S. Patent Pub. No. 2020/0405399, hereafter referred Steinberg) in view of Barth Jr. et al (U.S. Patent Pub. No. 2014/0044333, hereafter referred to as Barth) in view of Smith et al (U.S. Patent Pub. No. 2019/0289284, hereafter referred to as Smith).

Regarding Claim 9, Steinberg in view of Barth teaches medical surgery protocol imaging system.
Steinberg in view of Barth does not explicitly disclose wherein the intraoperative image data includes light-field image data of the scene.  
Smith is in the same field of art of surgery imaging interoperative image processing. Further, Smith teaches wherein the intraoperative image data includes light-field image data of the scene (paragraph 10-paragraph 13, Smith teaches using light field images during surgery and presenting it to the doctor.).  .
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg in view of Barth by incorporating the light-field image processing that is taught by Smith, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and uses the light-field images that allows image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for improved systems and methods for capturing and rendering stereoscopic image data to a user via a head-mounted display (paragraph 3, Smith).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 10, Steinberg, Barth, and Smith discloses wherein the intraoperative image data further includes image data from a depth camera including depth data of the scene (paragraph 43, Smith teaches using a depth sensor), wherein determining the one or more characteristics of the image data includes determining the one or more characteristics based on the light-field image data (paragraph 19-paragraph 22, Smith), and wherein registering the preoperative image data to the first portion of the intraoperative image data includes registering the depth data to the preoperative image data (paragraph 19-paragraph 22, paragraph 43, Smith).  

Regarding Claim 14, Steinberg in view of Barth teaches medical surgery protocol imaging system.
Steinberg in view of Barth does not explicitly disclose wherein the one or more characteristics include at least one of hue, saturation, and value information, and wherein the intraoperative image data includes light-field image data of the scene.
Smith is in the same field of art of surgery imaging interoperative image processing. Further, Smith teaches wherein the one or more characteristics include at least one of hue, saturation, and value information, and wherein the intraoperative image data includes light-field image data of the scene (paragraph 10-paragraph 13, Smith teaches using light field images during surgery and presenting it to the doctor.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg in view of Barth by incorporating the light-field image processing that is taught by Smith, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and uses the light-field images that allows image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for improved systems and methods for capturing and rendering stereoscopic image data to a user via a head-mounted display (paragraph 3, Smith).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Regarding Claim 17, Steinberg teaches a method of registering previously-captured image data to real-time image data of a scene, the method comprising: 
generating a three-dimensional (3D) virtual view of the scene based on the real-time image data, wherein the scene includes an object of interest, and wherein the previously- captured image data corresponds to the object of interest (paragraph 230, paragraph 231, Steinberg teaches the 3D images are taken earlier.); 
determining one or more characteristics of the light-field image data (paragraph 230, paragraph 231, Steinberg teaches the 3D images are taken earlier.);
registering the previously-captured image data to the first portion of the real-time image data (paragraph 139, paragraph 245, paragraph 246, paragraph 247, Steinberg teaches registering the images on 2D images with 3D data set.); and 
displaying the previously-captured image data over the object of interest in the 3D virtual view of the scene (paragraph 231, paragraph 232, Steinberg teaches displaying the 3D image.).  
Steinberg does not explicitly disclose receiving the real-time image data including light-field image data of the scene and based on the determined one or more characteristics, determining that 
(a) a first portion of the real-time image data likely corresponds to the object of interest  and 
(b) a second portion of the real-time image data likely does not correspond to the object of interest;
Barth is in the same field of art of medical imaging and preoperative image registration. Further, Barth teaches based on the determined one or more characteristics (paragraph 35, Barth teaches capturing different images and registering the images together.), determining that 
(a) a first portion of the real-time image data likely corresponds to the object of interest (paragraph 35, paragraph 36, Barth teaches registering different parts of the images.)  and 
(b) a second portion of the real-time image data likely does not correspond to the object of interest (paragraph 35, paragraph 36, paragraph 42, Barth teaches different parts of the second image are registered to body of the patient.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg by incorporating the image registration that is taught by Barth, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and then performs image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is an unmet need for registration of intraoperative surface images with preoperative volumetric images as an alternative to wire localization to reduce positive margins and minimize amount of tissue removed (paragraph 16, Barth).
Steinberg in view of Barth does not explicitly disclose receiving the real-time image data including light-field image data of the scene.
Smith is in the same field of art of medical imaging during surgery. Further, Smith teaches receiving the real-time image data including light-field image data of the scene (paragraph 10-paragraph 13, Smith teaches using light field images during surgery and presenting it to the doctor.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Steinberg in view of Barth by incorporating the light-field image processing that is taught by Smith, to make the invention that captures images of the patient and captures multiple images of interoperative and preoperative images and uses the light-field images that allows image registration on the patient and 3D image data for surgical protocol; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for improved systems and methods for capturing and rendering stereoscopic image data to a user via a head-mounted display (paragraph 3, Smith).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 18, Steinberg, Barth, Smith discloses wherein the one or more characteristics include at least one of color information, angular information, and specular information (paragraph 483, Steinberg).  

In regards to Claim 20, Steinberg, Barth, Smith discloses wherein determining that the first portion of the real-time image data likely corresponds to the object of interest includes determining that the light-field image data corresponding to the first portion of the real-time image data has a lower saturation than other portions of the light-field image data (paragraph 35, paragraph 36, paragraph 42, Barth).

Allowable Subject Matter
Claim 5, 6, 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665